Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on November 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brickell et al. (US pub 2012/0175186).
	Brickell et al. disclose:
1. A climb assist system configured to provide load assist to a climber during movement along a vertical direction on a structure (figure 1), the climb assist system comprising:
 an assist rope (4) that extends along at least a portion of the structure in the vertical direction (figure 1); 
a rope grab (7) configured to couple the climber to the assist rope such that movement of the climber relative to the assist rope is restricted (figure 1); 
a drive system (5) coupled to the assist rope (figure 1) such that the drive system is configured to provide load assist to the assist rope (Abstract and [0008])
a load sensor system (15) configured to: 1) detect a load applied to the rope grab; and 2) generate a signal (49) in response to the detected load (figures 3a, 3b & 4; and operation of HED [0027], [0028], [0045]); and
a control system ([0078], figure 7) configured to continuously analyze the detected load signal to determine a load assist value  ([0048] notes that the frequency of analysis can be varied- as frequently as every 0.1 seconds up to every 10 seconds- no matter the interval it is continuous), generate a voltage signal (104) corresponding to the load assist value ([0075], [0076]), cause the drive system to dynamically adjust the load assist provided to the assist rope based on the voltage signal ([0078]), and signal a computing device to cause the drive system to apply a braking force when analyzing the detected load indicates an excess speed ([0083], [0124])
2. The climb assist system of claim 1, wherein the load assist includes a level of assist and a rate of assist (Abstract and [0008]).  
3. The climb assist system of claim 2, wherein the level of assist includes a force applied to the assist rope (Abstract, [0026], [0048]), and the rate of assist includes a speed in the vertical direction applied to the assist rope ([0008], [0026], [0048]).  
4. The climb assist system of claim 1, wherein the load sensor system includes a magnet (17) and a Hall Effect device (18), at least one of the magnet and the Hall Effect device being movable relative to the other of the magnet and the Hall Effect device in response to a change in the load applied to the rope grab ([0028] & Figure 2a).  
5. The climb assist system of claim 4, further comprising a lanyard (6) configured to couple the climber to the rope grab (figure 1).  
6. The climb assist system of claim 5, wherein the load sensor system includes a movable member (13) that supports one of the magnet and the Hall Effect device (figure a), the lanyard is coupled to the movable member such that as the load applied to the rope grab changes the movable member moves thus changing a distance measured from the magnet to the Hall Effect device, and the changing distance generates the signal (figure 2a and [0028]-[0031]).  
7. The climb assist system of claim 6, wherein the load sensor system includes a biasing member (16) configured to exert a biasing force on the movable member to maintain the distance in the absence of a change in the load applied to the rope assist (figure 2a).  
8.The climb assist system of claim 4, wherein the load sensor system includes a flexible material (16), at least one of the magnet (17) and the Hall Effect device (18) are coupled to the flexible material (figure 2a), and the flexible material is configured to stretch and compress in response to a change in the load applied to the rope assist (figure 2b and [0028], [0029]).  
9. (Original) The climb assist system of claim 8, wherein the flexible material is a spring (figure 2a, 2b and [0028]).  
10. The climb assist system of claim 8, further comprising a lanyard (121; figure 2c) configured to couple the climber to the rope grab ([0032]), wherein the flexible material (127) is positioned between a first portion of the lanyard that extends from the flexible material toward the climber and a second portion of the lanyard that extends from the flexible material toward the rope grab (figure 2c and [0032]).  
11. The climb assist system of claim 4, wherein the load sensor system includes an inner shell (132) and an outer shell (131), the inner shell carrying one of the magnet and the Hall Effect device ([0036]; figure 2d), and the outer shell carrying the other of the magnet and the Hall Effect device ([0036]; figure 2d), the inner shell and the outer shell movable with respect to one another in response to a change in the load applied to the rope grab ([0034]-[0036]).  
12. The climb assist system of claim 11, wherein one of the inner shell and the outer shell includes a pin (136, 138; figure 2d), the other of the inner shell and the outer shell defines a slot (137, 139) configured to receive the pin (figure 2d), and the pin is moveable in the slot so as to define a maximum amount of displacement of the inner shell relative to the outer shell (figure 2d and [0035]).  
13.The climb assist system of claim 1, wherein the drive system includes a motor and a motor control device configured to adjust at least one characteristic of the motor in response to the voltage signal sent to the drive system (figures 4 and 7).  
14. The climb assist system of claim 13, wherein the at least one characteristic includes output speed, output torque, or both ([0043]).  
15. The climb assist system of claim 13, further comprising a sheave (12) configured to receive the assist rope such that the sheave is configured to apply a force to the assist rope to move the assist rope along the vertical direction (figures 1 & 4).  
16. The climb assist system of claim 15, wherein the motor is coupled to the sheave such that the motor applies a torque to the sheave thereby causing the sheave to apply the force to the assist rope (figures 4 & 7).  
17. The climb assist system of claim 4, wherein the load sensor system includes a coil of wire (16), the load sensor system is configured such that the magnet is movable relative to the coil of wire in response to a change in the load applied to the rope grab (figures 2a, 2b), and movement of the magnet relative to the coil of wire generates an electrical current in the coil of wire ([0028]-[0030]).  
18. The climb assist system of claim 1, further comprising a brake (149; figure 10) configured to apply a braking force to slow movement of the climber ([124]).  
19. The climb assist system of claim 18, wherein the load sensor system is configured to detect speed of the climber along the vertical direction, and the load sensor system is further configured to send a signal to the brake to apply the braking force upon the detected speed of the climber surpassing a preset speed value ([0026], [0043], [0048], [0124]).  
20. The climb assist system of claim 18, wherein the load sensor system is configured to detect a change in the load applied to the rope grab, and the load sensor system is further configured to send a signal to the brake to apply the braking force upon the detected load applied to the rope grab surpassing a preset load value ([0026], [0043], [0048], [0124]).  
   
Response to Arguments
Applicant's arguments filed October 12, 2021 and entered with the RCE of November 12, 2021 have been fully considered but they are not persuasive. 
Applicants remarks are primarily against the previously referenced “control mechanism” of Watson. However, examiner notes that the secondary reference of Watson is no longer applied and the control system of Brickell et al. has been pointed out as advanced in the above rejection.
It is also noted that the examiner for this application has changed. Contact information for the new examiner can be found below.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634